Name: Council Regulation (EEC) No 3704/90 of 18 December 1990 extending the arrangements applicable to trade with Malta beyond the expiry date of the first stage of the Association Agreement
 Type: Regulation
 Subject Matter: Europe;  European construction;  trade;  international affairs
 Date Published: nan

 21 . 12. 90 Official Journal of the European Communities No L 358/3 COUNCIL REGULATION (EEC) No 3704/90 of 18 December 1990 extending the arrangements applicable to trade with Malta beyond the expiry date of the first stage of the Association Agreement THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the provisions governing the first stage of the Agreement establishing an association between the Euro ­ pean Economic Community and Malta (1), including the Protocol laying down certain provisions relating to the Agreement establishing an association between the Euro ­ pean Economic Community and Malta (2), extended by the Additional Protocol to the Association Agreement (3) and the Supplementary Protocol to the Association Agree ­ ment ^), expire on 31 December 1990 ; Whereas a Protocol extending the first stage of the Asso ­ ciation Agreement is being prepared ; Whereas, pending the entry into force of that Protocol, the arrangements applied by the Community to trade with Malta within the framework of association with that country should be extended in order to prevent sudden disruption of traditional flows of trade, HAS ADOPTED THIS REGULATION : Article 1 The trade arrangements introduced by the Agreement establishing an association between the European Economic Community and the Republic of Malta, inclu ­ ding the Additional Protocol to the Association Agree ­ ment and the Supplementary Protocol to the Association Agreement shall continue to apply in the Community beyond 31 December 1990 . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 January 1991 . This Regulation shall apply until the entry into force of the Protocol extending the first stage of the Association Agreement. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1990 . For the Council The President G. DE MICHELIS (') OJ No L 61 , 14. 3 . 1971 , p. 1 . 0 OJ No L 111 , 28 . 4. 1976, p. 1 . (3) OJ No L 304, 29. 11 . 1977, p. 1 . (4) OJ No L 81 , 23. 3 . 1989, p. 1 .